DETAILED ACTION
This action is in response to the initial filing dated 9/29/2021.  Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/29/2021 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 9/29/2021.  These drawings are not acceptable.
The drawings are objected to because the drawings lack appropriate cross-hatchings (see element 57 in Figures 1, 2, 3 and 4) (see 37 CFR 1.84(h)(3)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 contains the following informalities:  
Claim 16 recites the limitation “the value piston” in line 1.  It appears that the limitation of “the value piston” should be “the valve piston”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein the [valve] piston and preferably comprises a bypass channel” in lines 1-2.  It is unclear as to the metes and bounds of this limitation.  It appears there is a limitation missing between the words “and” and “preferably”.  Should the limitation be “wherein the valve piston comprises a bypass channel”?  The claim will be treated as if the limitation should be “wherein the valve piston comprises a bypass channel”.  Clarification and appropriate correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter (US 4228987).
Regarding claim 1, the Potter reference discloses a valve arrangement for a switching valve, comprising a valve housing (considered the combination of the valve seat 4 and the housing component that includes the opening 2), which comprises a feed opening (1) and a discharge opening (2), comprising a valve piston (35), which comprises a valve-closing member (3), which buts against a valve seat (4) of a through-hole (considered the opening through the valve seat 4) between the feed opening and the discharge opening in a closed position (considered the position depicted in figure 2) and closes the through-hole (see figure 2), 
the valve seat (4) comprises a stop surface (7) and a sealing surface (considered the surface of the projection 6) which are oriented so as to be adjacent to one another (see figure 1 for the stop surface 7 and the sealing surface of projection 6 being adjacent to each other),
the valve-closing member (3) comprises a supporting surface (33) and a gasket surface (considered the lower surface of the gasket 5 that faces towards the sealing surface of the projection 6) which are oriented so as to be adjacent to one another (see figure 1 for the supporting surface and the gasket surface being adjacent to each other),
an elastic sealing element (sealing ring 5) is provided on the valve-closing member (3), on which sealing element the sealing surface or gasket surface is formed,
a sealing projection (considered the projection 6) is provided on the sealing surface and is oriented towards the gasket surface (see figure 1), 
the supporting surface (33) of the valve-closing member (3) and the stop surface (7) of the valve seat (4) but against one another in the closed position (see figure 2; see also col. 2, lines 65-68) and form a travel limitation between the valve-closing member and the valve seat (the metal-to-metal contact between the stop surface 7 and the supporting surface 33 function as a travel limitation; see col. 3, lines 41-59), and the sealing projection (6) is at least partially pressed into the sealing element (5; see col. 3, lines 41-59), 
wherein the valve piston (35) comprises a sealing sleeve (32) and a valve body (31), which is at least partially surrounded by the sealing sleeve and the sealing element is housed between the sealing sleeve and the valve body (see figure 1).  
Regarding “for regulating a mass flow in a refrigerating circuit or a heating circuit”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of preforming the intended use, then it meets the claim.

In regards to claim 2, the Potter reference discloses wherein the supporting surface (33) is provided on an end face of the sealing sleeve (32).  

In regards to claim 3, the Potter reference discloses wherein a receiving space (considered the space 40, 41) is formed between the valve body (35) and the sealing sleeve (32), and in that the sealing element (5) arranged in the receiving space occupies a volume, which is smaller than the volume of the receiving space (the receiving space includes an opening 41 that is not filled by the sealing element as depicted in figure 1).  

In regards to claim 4, the Potter reference discloses wherein the sealing sleeve (32) that surrounds the valve body (35) on the outside at least in part comprises a radially inwardly projecting annular collar (it is considered that the sealing sleeve 32 contains a radially inwardly projecting annular collar that extends radially inward relative to sealing ring 5 as depicted in figure 1), pointing towards the valve seat (it is considered that the lower surface 33 of the sealing sleeve 32 that is on the annular collar points toward the valve seat 4), which collar acts on an outer circumference of the sealing element (5) and fixes the sealing element in the receiving space in an axial direction (see figure 1).  

In regards to claim 6, the Potter reference discloses wherein the sealing element (5) is retained in an axial direction relative to the longitudinal axis of the valve piston (it is considered that the interaction of the sealing sleeve 32 and the valve piston 35 holds the sealing ring 5 in position), so as to be fixed in a form-fitting or force-locked manner or movable guided by the annular collar of the sealing sleeve (32) and is guided in a radial direction relative to the longitudinal axis of the valve piston (see figure 1).  

In regards to claim 7, the Potter reference discloses wherein the sealing element (5) is retained in a radial direction relative to the longitudinal axis of the valve piston (35) with the formation of a free space (41), in the receiving space.  

In regards to claim 8, the Potter reference discloses wherein at least one sealing lip (it is considered that the portion of the sealing element 5 that extends radially inward away from the opening 41 constitutes a sealing lip) projecting in the radial direction is provided between the sealing element and the valve body (the sealing lip is provided between the portion of the sealing element 5 that is vertically aligned with the opening 41 and the valve body at 31).  

In regards to claim 9, the Potter reference discloses wherein the sealing sleeve (32) is secured onto the valve body (the sealing sleeve 32 fits closely over the central metal portion 31; col. 2, lines 55-58).  It is considered that the recitation of “pressed onto” is a recitation of the process by which the sealing sleeve is secured to the valve body.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.

In regards to claim 11, the Potter reference discloses wherein when the sealing projection (6) is arranged on the valve seat (4), the sealing projection projects in the stroke direction (considered in the vertical direction in the orientation depicted in figure 1) of the valve-closing member relative to the stop surface of the valve seat (4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 4228987) in view of Welker et al. (US 6135132).
In regards to claim 5, the Potter reference does not disclose wherein the outer circumference or an annular bead of the sealing element comprises in a radially peripheral direction at least one interruption or depression.  
However, the Welker et al. reference teaches a valve seat arrangement having a sealing element (20) that is secured to a valve body (13) by a sealing sleeve (30) wherein the outer circumference of the sealing element (20) comprises in a radially peripheral direction at least one interruption or depression (at the interaction of the sealing element 20 and the sealing sleeve 30 at 37) in order to provide a more secure connection between the sealing sleeve (30) and the sealing element (20) (col. 5, lines 50-54).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the sealing element of the Potter reference with at least one interruption in the outer circumference in the radially peripheral direction as taught by the Welker et al. reference in order to provide a more secure connection between the sealing sleeve and the sealing element.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 4228987) in view of Mylander (US 3905689).
In regards to claim 10, the Potter reference discloses wherein the valve body (31) and the sealing element (5) are guided in the radial direction through the sealing sleeve (32)
The Potter reference does not disclose wherein the valve body and the sealing element are accommodated in the sealing sleeve so as to be displaceable relative to one another in the axial direction.  
However, the Mylander reference teaches a valve assembly having a sealing element (72) that is secured to a valve body (74) by a sealing sleeve (78) wherein the valve body and the sealing element are accommodated in the sealing sleeve so as to be displaceable relative to one another in the axial direction (the sealing element 72 is able to move relative to the valve body as depicted in figures 3 and 4) in order to achieve high lift and maximize the fluid flow through the valve assembly (col. 3, line 56 to col. 4, line 35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a relative displacement between the valve body and the sealing element in the axial direction of the Potter reference as taught by the Mylander reference in order to achieve high lift and maximize the fluid flow through the valve assembly.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 4228987).
In regards to claim 12, the Potter reference discloses wherein the sealing projection (6) projects relative to the adjacent stop surface (7).  Further, the Potter reference discloses that the depth of the seal recess in the plunger and the design of the operating parts of the seat and the plunger can serve to determine the precise operating characteristics of the valve (col. 3, line 66 to col. 4, line 2).
The Potter reference does not expressly disclose wherein the sealing projection projects relative to the adjacent stop surface at a height of from 0.05 mm to 0.5 mm.  
It appears that the device of the Potter reference would operate equally well with the claimed height of the sealing projection since the sealing projection (6) is intended to project into the sealing element (5) (Potter: col. 3, lines 41-54). Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the sealing projection preferably projects relative to the adjacent stop surface by between 0.05 mm and 0.5 mm (specification page 6, lines 1-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the Potter reference to have the sealing projection project relative to the adjacent stop surface height by 0.05 mm to 0.5 mm because it appears to be an arbitrary design consideration which fails to patentably distinguish over the Potter reference.  It has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Potter would not operate differently with the claimed sealing projection since it would still provide a sealing function.

In regards to claim 13, the Potter reference discloses wherein the sealing projection (6) is provided on the sealing surface of the valve seat (4) and projects into the sealing element (5) in the closed position (col. 3, lines 41-54). Further, the Potter reference discloses that the depth of the seal recess in the plunger and the design of the operating parts of the seat and plunger can serve to determine the precise operating characteristics of the valve (col. 3, line 66 to col. 4, line 2).
However, the Potter reference does not expressly disclose wherein the sealing projection displaces a volume of from 1 % to 30% of the sealing element towards the valve seat in the closed position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of volume of the sealing element to be displaced by the sealing projection of the Potter reference to be between 1 % to 30% since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of the Potter reference would not operate differently with the claimed displacement since the sealing projection is being projected into the sealing element in the closed position to displace a volume of the sealing element of between 1 % to 30%.

In regards to claim 14, the Potter reference discloses wherein the valve seat (4) comprises the stop surface (7) and the sealing surface (considered the surface of the projection 6) and the sealing projection (6) is positioned so as to adjoin the through-hole (see figure 1 ). Further, the Potter reference discloses that the depth of the seal recess in the plunger and the design of the operating parts of the seat and plunger can serve to determine the precise operating characteristics of the valve ( col. 3, line 66 to col. 4, line 2). 
However, the Potter reference does not expressly disclose wherein the through-opening (through-hole) has a diameter of from 1 mm to 30 mm. 
It appears that the device of the Potter reference would operate equally well with the claimed diameter of the through-opening (through-hole) since the through-opening (through-hole) is intended to have a diameter to permit a fluid flow with desired operating characteristics. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that it is preferably provided that the sealing projection provided on the sealing surface of the valve seat is provided for a through-opening having a diameter of from 1 mm to 40 mm (specification page 6, lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the Potter reference to have the through-opening (through-hole) to have a diameter of from 1 mm to 40 mm because it appears to be an arbitrary design consideration which fails to patentably distinguish over the Potter  reference.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 4228987) in view of Birkelund (US 20030132409).  Claim(s) 16 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 15, the Potter reference does not disclose wherein the valve piston comprises a pilot valve opposite the valve-closing member, which pilot valve comprises a pilot hole in the valve piston which opens into the through-hole and comprises a travel-generating device, which has an actuatable tappet which receives a closing body that closes the pilot hole and is transferable into an open position that unblocks the pilot hole with the closing body.  
However, the Birkelund reference teaches a valve assembly having valve piston (9) having a pilot valve (15) opposite a valve-closing member (7), which pilot valve comprises a pilot hole (12) in the valve piston which opens into a through-hole (5) and comprises a travel-generating device (18) which has an actuatable tappet (17) which receives a closing body (16) that closes the pilot hole and can be transferred into an open position that unblocks the pilot hole (see figure 2) and comprises a bypass channel (considered the channel between the inner circumferential edge of the valve piston and the outer circumferential edge of the plate 16) between the feed opening and the pilot hole in order to provide actuation to a valve that has compact construction and needs little actuating energy (paragraph [0004]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the Potter reference with the valve piston having a pilot valve opposite the valve-closing member, which pilot valve comprises a pilot hole in the valve piston which opens into the through-hole and comprises a travel-generating device, which has an actuatable tappet which receives a closing body that closes the pilot hole and can be transferred into an open position that unblocks the pilot hole with the closing body and preferably comprises a bypass channel formed between the feed opening and the pilot hole as taught by the Birkelund reference in order to provide an energy efficient manner to actuate the valve. 

In regards to claim 16, the Birkelund reference of the combination of the Potter reference and the Birkelund reference discloses wherein the valve piston comprises a bypass channel (Birkelund: considered the channel between the inner circumferential edge of the valve piston 9 and the outer circumferential edge of the plate 16) formed between the feed opening and the pilot hole (Birkelund: see figure 1).

In regards to claim 17, the Potter reference discloses wherein the sealing sleeve (32) is provided on the valve body (33) with a radially outwardly protruding shoulder (considered the angled surface of the sealing sleeve 32 that increases in diameter away from the valve seat 4).
The Potter reference does not disclose wherein a spring element is provided on the radially outwardly protruding shoulder of the sealing sleeve wherein the spring element is guided between the valve seat and the valve piston.
However, the Birkelund reference teaches a valve assembly having a valve piston (9) that includes an angled surface extending away from a valve seat (7) wherein a spring (11 is provided on the angled surface of the valve piston between the valve piston and the valve seat in order to bias the valve assembly in an opening direction (see paragraph [0017]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the Potter reference with a spring on the radially outwardly protruding shoulder of the sealing sleeve wherein the spring element is guided between the valve seat and the valve piston as taught by the Birkelund reference in order to provide the valve of the Potter reference as a normally opened valve.

In regards to claim 18, Potter reference of the com bi nation of the Potter reference and the Birkelund reference discloses wherein a bypass channel is formed between an outer circumference of the sealing sleeve (Potter: 32) and a guide bushing (Potter: it is considered that the portion of the housing that includes the opening 2 constitutes a guide bushing in as much as the sealing sleeve 32 is guided along the surface) of a tappet (Potter: it is considered that the housing constitutes a tappet in as much as claimed).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 4228987) in view of Amison, Jr. (US 2880750).
Regarding claim 19, the Potter reference discloses a valve assembly having a valve housing (considered the combination of the valve seat 4 and the housing component that includes the opening 2) which comprises a feed opening (1) and a discharge opening (2), comprising a valve piston (3), which comprises a valve-closing member (considered the combination of 32, 35 and 5), which points towards the discharge opening (it is considered that the radius of the valve-closing member points toward the discharge opening 2), buts against a valve seat (4) arranged on a through-hole (1) between the feed opening and the discharge opening in a closed position (see figure 2) wherein the valve seat and the valve-closing member are formed according to the valve arrangement according to claim 1 (see the rejection of claim 1 above with respect to the Potter reference).
The Potter reference does not disclose wherein the valve-closing member buts against the valve seat and is retained in this closed position by a spring element. 
However, the Amison, Jr. reference teaches a valve assembly having a valve-closing member (considered the combination of 28, 29 and 30) wherein the valve-closing member buts against a valve seat (18) and is retained in the closed position by a spring element (spring 22) in order to normally position the valve into a closed position (col. 4, lines 5-17).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the Potter reference with a spring element as taught by the Amison, Jr. reference in order to place the valve-closing member into a normally closed position to prevent a flow of fluid when it is not desired.
Regarding “for regulating a mass flow in a refrigerating circuit or a heating circuit”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of preforming the intended use, then it meets the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 7, 9 and 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-11, 13, 14, 16 and 20 of copending Application No. 17/180,066 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-7, 9-11, 13, 14, 16 and 20 of copending Application No. 17/180,066 “anticipates” Application claims 1-4, 6, 7, 9 and 11-19.  Accordingly, Application claims 1-4, 6, 7, 9 and 11-19 are not patentably distinct from copending Application 17/180,066 claims 1, 3-7, 9-11, 13, 14, 16 and 20. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the present case, the instant Application claim 1 corresponds to copending Application claim 1; the instant Application claim 2 corresponds to copending Application claim 3; the instant Application claim 3 corresponds to copending Application claim 4; the instant Application claim 4 corresponds to copending Application claim 5; the instant Application claim 6 corresponds to copending Application claim 6; the instant Application claim 7 corresponds to copending Application claim 6; the instant Application claim 9 corresponds to copending Application claim 7; the instant Application claim 11 corresponds to copending Application claim 9; the instant Application claim 12 corresponds to copending Application claim 10; the instant Application claim 13 corresponds to copending Application claim 11; the instant Application claim 14 corresponds to copending Application claim 13; the instant Application claim 15 corresponds to copending Application claim 14; the instant Application claim 16 corresponds to copending Application claim 14; the instant Application claim 17 corresponds to copending Application claim 1; the instant Application claim 18 corresponds to copending Application claim 16; the instant Application claim 19 corresponds to copending Application claim 20.

Here, instant Application claim 1 requires:
A valve arrangement for a switching valve for regulating a mass flow in a refrigerating circuit or a heating circuit, comprising a valve housing, which comprises a feed opening and a discharge opening, comprising a valve piston, which comprises a valve-closing member, which buts against a valve seat of a through-hole between the feed opening and the discharge opening in a closed position and closes the through-hole, 
the valve seat comprises a stop surface and a sealing surface which are oriented so as to be adjacent to one another, 
the valve-closing member comprises a supporting surface and a gasket surface which are oriented so as to be adjacent to one another, 
an elastic sealing element is provided on the valve seat or the valve- closing member, on which sealing element the sealing surface or gasket surface is formed, 
a sealing projection is provided on the sealing surface or the gasket surface and is oriented towards the opposite gasket surface or sealing surface, 
the supporting surface of the valve-closing member and the stop surface of the valve seat but against one another in the closed position and form a travel limitation between the valve-closing member and the valve seat, and the sealing projection is at least partially pressed into the sealing element, wherein 
the valve piston comprises a sealing sleeve and a valve body, which is at least partially surrounded by the sealing sleeve and the sealing element is housed between the sealing sleeve and the valve body.

While copending Application claim 1 requires:
A valve arrangement for a switching valve for regulating a mass flow in a refrigerating circuit or a heating circuit, comprising a valve housing, which comprises a feed opening and a discharge opening, comprising a valve piston, which comprises a valve-closing member, which buts against a valve seat of a through-hole between the feed opening and the discharge opening in a closed position and closes the through-hole, wherein
the valve seat comprises a stop surface and a sealing surface which are oriented so as to be adjacent to one another, 
the valve-closing member comprises a supporting surface and a gasket surface which are oriented so as to be adjacent to one another, 
an elastic sealing element is provided on the valve seat or the valve- closing member, on which sealing element the sealing surface or gasket surface is formed, 
a sealing projection is provided on the sealing surface or the gasket surface and is oriented towards the opposite gasket surface or sealing surface, 
the supporting surface of the valve-closing member and the stop surface of the valve seat but against one another in the closed position and form a travel limitation between the valve-closing member and the valve seat, and the sealing projection is at least partially pressed into the sealing element, 
the valve piston comprises a valve body, to which the sealing element with a sealing sleeve is fastened, 
the sealing sleeve provided on the valve body comprises a radially outwardly protruding shoulder, on which a spring is guided between the valve seat and the valve piston, wherein the radially outwardly protrudin shoulder buts against an indent of a guide bushing in an open position of the valve-closing member.

It is apparent that the more specific copending Application claim 1 encompasses instant Application claim 1.  Following the rationale of In re Goodman cited in the preceding paragraph, here applicant has once been granted a patent containing a claim for a specific or narrower invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since instant Application claim 1 is anticipated by copending Application claim 1 and since anticipation is the epitome of obviousness, then instant Application claim 1 is obvious over copending Application claim 1.  

Similarly, Application claims 2-4, 6, 7, 9 and 11-19 are rejected on the grounds of nonstatutory double patenting as being unpatentable over copending Application claims 3-7, 9-11, 13, 14, 16 and 20.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/180,066 in view of U.S. Patent No. 6,135,132 (Welker et al.).
This is a provisional nonstatutory double patenting rejection.

Here, copending Application claim 5 does not disclose wherein the outer circumference or an annular bead of the sealing element comprises in a radially peripheral direction at least one interruption or depression.

However, the Welker et al. reference teaches a valve seat arrangement having a sealing element (20) that is secured to a valve body (13) by a sealing sleeve (30) wherein the outer circumference of the sealing element (20) comprises in a radially peripheral direction at least one interruption or depression (at the interaction of the sealing element 20 and the sealing sleeve 30 at 37) in order to provide a more secure connection between the sealing sleeve (30) and the sealing element (20) (col. 5, lines 50-54).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the sealing element of claim 5 of the copending Application with at least one interruption in the outer circumference in the radially peripheral direction as taught by the Welker et al. reference in order to provide a more secure connection between the sealing sleeve and the sealing element.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/180,066 in view of U.S. Patent No. 4,228,987 (Potter).
This is a provisional nonstatutory double patenting rejection.

Here, copending Application claim 1 does not disclose wherein at least one sealing lip projecting at least in radial or axial direction or at least one projecting sealing ring is provided between the sealing element and the valve body.

However, the Potter reference teaches wherein at least one sealing lip (it is considered that the portion of the sealing element 5 that extends radially inward away from the opening 41 constitutes a sealing lip) projecting in the radial direction is provided between the sealing element and the valve body (the sealing lip is provided between the portion of the sealing element 5 that is vertically aligned with the opening 41 and the valve body at 31).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the sealing element of claim 1 of the copending Application with at least one sealing lip projecting at least in radial or axial direction or at least one projecting sealing ring is provided between the sealing element and the valve body as taught by the Potter reference in order to secure the sealing element to the valve body.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/180,066 in view of U.S. Patent No. 3,905,689 (Mylander).
This is a provisional nonstatutory double patenting rejection.

Here, copending Application claim 1 does not disclose wherein the valve body and the sealing element are guided in the radial direction through the sealing sleeve and are accommodated in the sealing sleeve so as to be displaceable relative to one another in the axial direction.
However, the Mylander reference teaches a valve assembly having a sealing element (72) that is secured to a valve body (74) by a sealing sleeve (78) wherein the valve body and the sealing element are accommodated in the sealing sleeve so as to be displaceable relative to one another in the axial direction (the sealing element 72 is able to move relative to the valve body as depicted in figures 3 and 4) in order to achieve high lift and maximize the fluid flow through the valve assembly (col. 3, line 56 to col. 4, line 35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a relative displacement between the valve body and the sealing element in the axial direction of the Potter reference as taught by the Mylander reference in order to achieve high lift and maximize the fluid flow through the valve assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis (US 20090065073), Kajio (US 10072760), Terashima et al. (US 9897221 ), Schultis et al. (US 2629580), Tomita et al. (US 6039071) and Smith (US 2414908) disclose various valve assemblies having sealing arrangements between a valve seat and a valve-closing member wherein a sealing projection is provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        




	/MARY E MCMANMON/           Supervisory Patent Examiner, Art Unit 3753